Case 19-40777-pwb         Doc 18   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

  IN RE:       ASHLEY M. AUSTIN,                  {   CHAPTER 13
                                                  {
               DEBTOR(S)                          {   CASE NO. R19-40777-PWB
                                                  {
                                                  {   JUDGE   BONAPFEL

                             OBJECTION TO CONFIRMATION

       COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

        1. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

       2. All prior bankruptcy cases of the Debtor(s), or pending
  related bankruptcy cases, may not have been disclosed; thereby,
  indicating a lack of good faith in proposing the instant
  repayment plan, possibly in violation of 11 U.S.C. Section
  1325(a)(3).

       3. Though the proposed Chapter 13 plan includes text in
  Section 3.3, the appropriate box has not been checked for that
  section, possibly rendering the proposed provision ineffective.

       4. The Chapter 13 Plan fails to provide the purchased date
  for the claim of GM Financial & PNC Bank, preventing the Trustee
  from properly administering this plan.

       5. The Chapter 13 schedules fail to include complete
  employment information for Debtor husband, thereby preventing the
  Trustee from evaluating the feasibility of the Chapter 13 Plan,
  in violation of 11 U.S.C. Section 1325(a)(6); specifically, the
  Debtor testified that her spouse works for Schneider.

       6. The Trustee requests proof of the non-filing spouse’s
  income as the Debtor could not testified to the non-filing
  spouse’s income.

  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40777-pwb         Doc 18   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 2 of 3




       7. The Debtor(s)’ Chapter 13 plan fails to provide               for an
  increase in payments when direct payments at $237.29 per              month
  for non-filing spouse’s 401k loan ends; may show lack of              good
  faith or create a disposable income problem in violation              of 11
  U.S.C. Sections 1325(a)(3) and 1325(b)(2)(A).

       8. The Debtor(s)’ Statement of Financial Affairs is
  inaccurate and/or incomplete; the Trustee is unable to determine
  the feasibility of the proposed plan. 11 U.S.C. Section
  1325(a)(6); specifically, question #4 omits non-filing spouse’s
  income.

       9. Schedule H fails to provide complete Co-Debtor
  information for the debt owed to Americredit Financial Services,
  Inc. d/b/a GM Financial.

       10. The payout of the claim(s) owed to Americredit
  Financial Services, Inc. d/b/a GM Financial will extend beyond
  sixty (60) months, contrary to 11 U.S.C. Section 1322(d).

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

  May 22, 2019
                                                       /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40777-pwb         Doc 18   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 3 of 3




  R19-40777-PWB
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  ASHLEY M. AUSTIN
  481 W KINMAN RD SW
  CALHOUN, GA 30701-3227

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES




  This 22nd day of May, 2019


             /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
